TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00109-CV



                          Rosa E. Santis and Rosa Santis, Appellants

                                                 v.

                          Travis Central Appraisal District, Appellee




            FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-GN-17-004778, THE HONORABLE TIM SULAK, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               We grant appellants’ motion for rehearing, withdraw the opinion and judgment

dated July 9, 2019, and reinstate this appeal.

               It is ordered on September 17, 2019.



Before Justices Goodwin, Baker, and Kelly